Citation Nr: 1223222	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle sprain.

2.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee disability, to include arthritis.

4.  Entitlement to service connection for a low back disability, to include arthritis and degenerative disc disease.

5.  Entitlement to service connection for a bilateral hip disability, to include arthritis.

6.  Entitlement to service connection for bilateral bunions.

7.  Entitlement to service connection for a disability of the right ankle.

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2007, September 2008, January 2009, October 2009, and April 2010.  The Veteran presented sworn testimony in support of his appeal for an increased disability rating for bilateral pes planus during a December 2011 hearing before the undersigned Veterans Law Judge.

In November 2008, the Veteran filed a claim for entitlement to service connection for gastrocnemius equines (more commonly known as a shortened Achilles tendon), but it not yet been addressed by RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Also in November 2008, the Veteran requested "a compensation date of August 1968" due to what he characterized as mishandling of his case.  This would appear to reference his original VA claim filed in August 1968, which resulted in the February 1969 grant of service connection for bilateral pes planus and residuals of a left ankle strain.  The Veteran did not challenge the disability ratings assigned in that decision, and indeed did not file another claim with the VA until January 2007, when he filed the claim for an increased disability rating which led to the current appeal.  As the February 1969 decision has been final for many years, now, the Board construes the Veteran's assertion that an earlier effective date is warranted due to mishandling of his case as a claim to revise the decision based on clear and unmistakable error (CUE).  38 C.F.R. § 3.105.  However, the Veteran and his representative are notified that any claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Therefore, this matter is referred to the Veteran, his representative, and to the RO for appropriate action upon remand.  

The issues of entitlement to service connection for a bilateral knee disability, to include arthritis; entitlement to service connection for a low back disability, to include arthritis and degenerative disc disease; entitlement to service connection for a bilateral hip disability, to include arthritis; entitlement to service connection for bilateral bunions; entitlement to service connection for a disability of the right ankle; and entitlement to a disability rating in excess of 30 percent for bilateral pes planus; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In a statement received in December 2011, and on the record during the December 2011 hearing before the undersigned Veterans Law Judge, the Veteran requested to withdraw his pending appeal for an increased disability rating for residuals of a left ankle sprain; as of that date, the Board had not yet promulgated a final decision on this issue.


CONCLUSION OF LAW

The Veteran's appeal for an increased disability rating for residuals of a left ankle sprain has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision. 38 C.F.R. § 20.204(b).  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).  

The Veteran presented sworn testimony in support of his appeal during a December 2011 hearing before the undersigned Veterans Law Judge.  During the hearing, he withdrew the appeal as to an increased disability rating for tinnitus.  He also submitted a written, signed statement the same month affirming his desire to withdraw this issue from appellate status. 

Because the Veteran has expressed a desire to terminate his appeal as to this claim, because he has done so on the record during a hearing as well as in a written statement, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d). 



ORDER

The appeal for an increased disability rating for residuals of a left ankle sprain is dismissed.


REMAND

Bilateral pes planus

The Veteran asserts that his bilateral pes planus warrants the award of a 50 percent disability rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Initially, the Board observes that the VA medical records contained in the claims file appear to be incomplete.  In several pieces of correspondence, the Veteran makes reference to VA care he has received of which there is no record in the file.  In particular, it does not appear that records generated at the VA Clinic in Decatur, Georgia, where the Veteran's primary care physician is located, have been included in his claims file.  It does not appear that complete X-ray test interpretations have been made available to adjudicators for review either.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, as the Veteran continues to receive VA medical care, his VA records should be updated for the claims file.

The primary reason a remand is required as to the Veteran's claim for an increased rating for bilateral pes planus, however, is that the matter has become inextricably intertwined with an issue that is not on appeal.  In August 2011, the RO granted service connection for bilateral plantar fasciitis as secondary to the Veteran's bilateral pes planus.  A disability rating of 10 percent was assigned, as analogous to synovitis under the combined Diagnostic Codes 5099-5020.  (When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.)

However, in a subsequent March 2012 decision, the RO proposed to reduce the disability rating assigned to the Veteran's bilateral plantar fasciitis to 0 percent and combine that disability rating with the rating for bilateral pes planus.  The rationale for this proposal as explained by the RO was that "extreme tenderness of plantar surfaces of the feet," is one of the criteria for the award of a 50 percent disability rating for pes planus under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276; and that therefore awarding a separate disability rating for tenderness of the plantar surfaces constituted prohibited pyramiding of disability ratings, resulting in compensating the Veteran twice for the same symptom.  The Veteran has filed multiple statements disagreeing with this proposal, along with several pieces of medical evidence to support his disagreement.

When separate claims for disability benefits are so closely connected that it is necessary that they be adjudicated together, they are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court explained in Harris that, where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined.  1 Vet. App. at 183.  Such is the case here.  Therefore, the Board will defer further review of the pes planus rating pending the RO's action on the plantar fasciitis rating.  

As noted above, our review of the file has revealed additional VA medical records which must be obtained.  Furthermore, we note that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In reaching a decision on the proposed reduction, the RO is required to apply not only of the provisions against pyramiding in ratings, (38 C.F.R. § 4.14), but also the amputation rule, (38 C.F.R. § 4.68).

In this regard, we note that even though one injury may potentially be evaluated utilizing several different provisions of the rating schedule, governing regulation provides that that evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  There is no prohibition, however, against a veteran being service-connected for two disabilities productive of a single symptom.  Section 4.14 merely prohibits evaluating the same manifestation under different diagnoses.  38 C.F.R. § 4.14.  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.   570 F.3d 1377, 1381 (Fed. Cir. 2009)  "Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."  

Other pending claims

The Veteran filed claims for entitlement to service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, bilateral bunions, and for a disability of the right ankle; all claimed as secondary to his service-connected pes planus in April 2007, February 2008, and May 2008.  The RO denied the benefits sought in rating decisions of September 2008 and April 2010, and provided notice of the denials.  The Veteran filed timely notices of disagreement in November 2008 and May 2010.  The November 2008 and May 2010 statements constitute notices of disagreement because they were filed within the requisite time periods and they indicate dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case as to any of these claims, however.  With regard to the right ankle claim, we note that the RO explicitly deferred further adjudication of this claim in a March 2012 decision, pending a VA examination.  Thus the claim is being addressed by the RO; however, as explained below, when the Veteran filed his May 2010 notice of disagreement, this triggered the RO's responsibility to issue a Statement of the Case, and the Board would be remiss in failing to include this issue here along with the others in a similar procedural status.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to these claims, if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to September 2010 at the VA Medical Center in Atlanta, all records of VA medical treatment subsequent to January 2006 at the VA Clinic in Decatur, and any other related VA facilities, for inclusion in the file.  Complete results of tests and studies performed since January 2006 should be included as well. 

2.  The RO should complete processing the proposed reduction, taking into consideration the points set forth above, and providing a complete explanation as to how the two disabilities are rated and the impact upon the Veteran's combined disability rating.  

3.  After the development requested above has been completed, the RO should again review the Veteran's appeal as to his bilateral pes planus, taking into consideration the medical records requested above, and the procedural status of the Veteran's plantar fasciitis.  Any further evidentiary development which becomes apparent should be performed at this time, such as further medical evidence regarding the relationship of the two disabilities in this particular Veteran, as indicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

4.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, bilateral bunions, and for a disability of the right ankle.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


